Citation Nr: 1420982	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for left knee disorder, to include as secondary to a service-connected disability.
 
6.  Entitlement to service connection for a left elbow disorder.

7.  Entitlement to service connection for high blood pressure.
8.  Entitlement to service connection for a disability rating manifested by an enlarged heart.

9.  Entitlement to a disability rating in excess of 20 percent for service-connected chronic low back strain, lumbar spondylosis, and degenerative disc space narrowing.

10.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus type II with erectile dysfunction.

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy associated with chronic low back strain, lumbar spondylosis, and degenerative disc space narrowing.

12.  Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.

13.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

14.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

15.  Whether there was clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 1972 and from June 1975 to September 1975, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from June 2010, August 2010, and December 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

In August 2013, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing. The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

 As captioned above, the Board has recharacterized the issue of entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and PTSD, each of which have been raised by the record, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board notes that while it is unclear from the record as to whether the Veteran is currently employed, various medical treatment records suggest that the Veteran's service-connected disabilities may impact his ability to work.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

As will be discussed in the Remand section of this decision, in August 2010, the RO determined that there was no clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.  In September 2010, the Veteran expressed disagreement with all of the August 2010 adjudicative actions.  Additionally, by rating action dated in December 2010, service connection for an enlarged heart condition was denied.  In March 2011, the Veteran's representative indicated that the Veteran generally disagreed with the decision.  A Statement of the Case has not been provided as to either of these issues following receipt of the notices of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

In August 2013, the Veteran's representative submitted additional evidence in support of the Veteran's claims.  This additional evidence was accompanied by a accompanied by a waiver of consideration by the agency of original jurisdiction.  As such, the Board will consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file 
associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a cervical spine disorder, a left hip disorder, a left knee disorder, a psychiatric disorder, and an enlarged heart disorder; increased disability ratings for diabetes mellitus, low back disability, and left lower extremity radiculopathy; a TDIU; and whether there was clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During the August 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew from appeal the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

2.  Service connection has already been established for erectile dysfunction.

 3.  A left elbow disability was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to active service.

4.  High blood pressure was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to active service.

5.   Audio examinations of record show at worst Level I hearing impairment in one ear and Level II hearing impairment in the other ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of an initial disability rating in excess of 10 percent for service-connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  There being no justiciable case or controversy, the Veteran's claim of service connection for erectile dysfunction is dismissed.  38 U.S.C.A. § 7105 (West 2002).

3.  The criteria for the establishment of service connection for a left elbow disability  have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for the establishment of service connection for a high blood pressure  have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VIa, VII, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, during the August 2013 hearing, the Veteran withdrew his appeal as to the issue of an initial disability rating in excess of 10 percent for service-connected tinnitus.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2010, May 2010, and July 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating for bilateral hearing loss, this is an appeal arising from a grant of service connection in an August 2010 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis and cardiovascular renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Erectile Dysfunction

In the December 2010 rating decision, the RO granted service connection for diabetes mellitus type II with erectile dysfunction associated with herbicide exposure.  Additionally, special monthly compensation based on the loss of use of a creative organ was established.  As such, the claim of entitlement to service connection for erectile dysfunction is moot as the benefit sought on appeal is encompassed in the award of service connection for diabetes mellitus type II with erectile dysfunction, and is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Therefore, the claim must be dismissed.





Left Elbow Disorder

The Veteran asserts that he has a left elbow disorder that is manifested as a result of 
his period of active service.  During his August 2013 hearing, the Veteran indicated that his left elbow disorder was linked to his period of active service.  

A review of the Veteran's service treatment records reveals that there are no records demonstrating treatment for or complaints of symptoms associated with a left elbow disorder.

Following service, a VA examination report dated in December 1975 is silent regarding symptoms associated with a left elbow disorder.

A private medical record from J. W. Ellis, M.D., dated in February 2011, shows that the Veteran was said to have developed pain in the left elbow after service.  The Veteran did not recall any specific injury.  It was said not to have incurred in service.  Dr. Ellis concluded that a diagnosis of left elbow medial epicondylitis and ulnar nerve impingement were not connected to service.

Having carefully considered the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of service connection for a left elbow disability.  There is no medical evidence in the service treatment records that the Veteran sustained a left elbow injury or disease during active service or within one year following separation from service.  In fact, the December 1975 VA examination report makes no mention of a left elbow disability.  In this regard, service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

During his August 2013 hearing before the Board, the Veteran has asserted that his current left elbow disorder has continued since service.  However, the Board finds that the overall evidence does not support the Veteran's contentions and they are not credible.  He filed a claim for compensation soon after service and made no mention of an elbow disability.  If a left elbow disability bothered him continuously since service, it would seem likely that he would mention this when filing his initial compensation claim.  The first mention of an elbow disability was in the February 2011 private medical record from Dr. Ellis, and this opinion suggests that the left elbow disorder is not related to service.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the Veteran's testimony in support of his claim.  However, it would require medical or scientific expertise to say that the claimed disorder was related to a particular disability.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377 (lay evidence is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given that the medical evidence against the claim, for the Board to conclude that the Veteran's left elbow disorder is manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.

High Blood Pressure 

The Veteran asserts that he has high blood pressure that was first manifested during his period of active service.  During his August 2013 hearing, the Veteran indicated that he was first diagnosed with hypertension within the first year of his separation from service by a Dr. White, but that records from this practitioner are no longer available.  He added that he has continued to experienced high blood pressure ever since service.

A review of the Veteran's service treatment records reveals that there are no records demonstrating treatment for or complaints of symptoms associated with hypertension.  Blood pressure reading at his August 1968 entrance examination was 136/86.  Subsequent blood pressure readings in service dated in August 1972 and July 1975 were 120/72 and 130/60, respectively.

Following service, private outpatient treatment records from R. M. Westcott, M.D., dated from June 2002 to April 2010 show a history of hypertension.
The February 2011 private medical record from Dr. Ellis shows that the Veteran was said to have been treated for hypertension.  Dr. Ellis concluded that a diagnosis of hypertension was not connected to service.

Having carefully considered the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of service connection for high blood pressure.  There is no medical evidence in the service treatment records that the Veteran experienced elevated blood pressure readings during active service or within one year following separation from service.  In fact, the December 1975 VA examination report makes no mention of elevated blood pressure readings or hypertension.  In this regard, service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  See Rucker, 10 Vet. App. at 73.

During his August 2013 hearing before the Board, the Veteran has asserted that his high blood pressure has continued since service.  However, the Board finds that the overall evidence does not support the Veteran's contentions and they are not credible.  He filed a claim for compensation soon after service and made no mention of high blood pressure or hypertension.  If there had been a manifestation of high blood pressure or hypertension since service, it would seem likely that he would mention this when filing his initial compensation claim.  The first mention of hypertension was in the outpatient treatment records from Dr. Westcott, and these records do not suggest that hypertension is related to service.  Moreover, the only medical evidence of record addressing the etiology of the current hypertension is the February 2011 private medical record from Dr. Ellis, which concludes that it is not connected to service.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board has considered the Veteran's testimony in support of his claim.  However, it would require medical or scientific expertise to say that the claimed disorder was related to a particular disability.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 303.

Given that the medical evidence against the claim, for the Board to conclude that the Veteran's high blood pressure is manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); see also Obert, 5 Vet. App. at 30.

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49.  The benefit sought on appeal is, therefore, denied.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Bilateral Hearing Loss

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An audiological evaluation from Hearing Solutions dated March 2010 shows that the Veteran reported experiencing trouble hearing normal conversational speech, especially when background noise is present.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
50
55
48.75
LEFT
35
35
45
50
41.25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.

Under Table VI of the regulations, the Veteran's hearing level in right ear was Level II, and his hearing level in the left ear was Level I.  Under Table VII of the regulations, such hearing impairment warrants a noncompensable disability rating.   38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

A VA audiology examination report dated in May 2010 shows that the Veteran reported experiencing difficulty hearing in both ears.  He described that he could hear people talking, but could not understand what was being said.  He added that he had been working as a school teacher and was having trouble communicating with students and staff, often having to ask for repetitions.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
40
45
33.75
LEFT
20
20
40
45
31.25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  The diagnosis was moderate to moderately-severe high frequency sensorineural hearing loss in the right ear, and moderate high frequency sensorineural hearing loss in the left ear.  The effect on the Veteran's occupation and daily activities was said to be increased communication difficulty, especially in noisy situations.

Under Table VI of the regulations, the Veteran's hearing level in right ear was Level I, and his hearing level in the left ear was Level II.  Under Table VII of the regulations, such hearing impairment warrants a noncompensable disability rating.   38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

A VA audiology examination report dated in January 2013 shows that the Veteran reported an inability to discern conversations in a noisy or loud rooms.  He added that everything seemed muffled.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
40
35
32.5
LEFT
25
25
45
40
33.75

Speech audiometry revealed speech recognition ability of 96 percent in the each ear.  The diagnosis was high frequency sensorineural hearing loss in each ear.  The functional impact on the Veteran was said to be an inability to discern conversations in a noisy or loud rooms.

Under Table VI of the regulations, the Veteran's hearing level in each ear was Level I.  Under Table VII of the regulations, such hearing impairment warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

The Board also notes that the May 2010 and January 2013 VA examination reports specifically addressed the functional limitations caused by the Veteran's hearing loss, as the Veteran described such effects as inability to discern conversations in a loud environments.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The Board recognizes the Veteran's contentions that his bilateral hearing loss is of greater severity than reflected by the assigned disability rating.  However, notwithstanding his descriptions, the audiometric testing results are dispositive evidence for a claim for a higher disability rating for hearing loss. 

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, in the present case, as the Veteran's symptoms remained relatively constant throughout the course of the period on appeal, staged ratings are not warranted.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not for application.  Gilbert, 1 Vet. App. at 56.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  While the Veteran has difficulty hearing certain voices, particularly with background noise, he does not meet the criteria for a compensable disability rating either with the standard criteria or with the criteria for exceptional patterns of hearing loss.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

The appeal of the issue of an initial disability rating in excess of 10 percent for service-connected tinnitus is dismissed.

The appeal of the issue of service connection for erectile dysfunction is dismissed.

Service connection for a left elbow disorder is denied.

Service connection for high blood pressure  is denied.

An initial compensable disability rating for service-connected bilateral hearing loss is denied.


REMAND

Unfortunately, a remand is required as to the issues of service connection for a cervical spine disorder, a left hip disorder, a left knee disorder, a psychiatric disorder, and an enlarged heart disorder; increased disability ratings for diabetes mellitus, low back disability, and left lower extremity radiculopathy; a TDIU; and whether there was clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Cervical Spine Disorder

The Veteran asserts that he has a neck disorder that is manifested as a result of his period of active service, to include as secondary to his service-connected low back disability.  During the August 2013 hearing, he described that he would experience tension in his neck after flying various combat helicopter missions.  He added that he had experienced ongoing neck pain ever since service.  The February 2011 medical record from Dr. Ellis shows that the Veteran was said to have experienced a lot of twisting of the neck and getting into different positions during his period of active service working as a helicopter hydraulics man.  Dr. Ellis added that the Veteran began having neck pain and tightness with radicular symptoms in the upper extremities.  Dr. Ellis, however, did not provide a specific diagnosis, and concluded that the amount of impairment due to the original strains to his neck would not equal 10 percent disability.  The Board remains unclear as to whether the Veteran has a current cervical spine disorder, and if so, whether it etiologically related to service.  As such, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  VA is obliged to provide an examination in connection with a service connection claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Hip and Left Knee Disorders

The Veteran asserts that he has left hip and left knee disorders that are manifested as a result of his period of active service, to include as secondary to his service-connected low back disability.  During his August 2013 hearing, the Veteran indicated that he injured his left hip in the same in-service injury that resulted in his service-connected low back disability.  He also described injuring his left knee when falling down on a ship during service.  He added that both disabilities had been ongoing and symptomatic since service.

A review of the Veteran's service treatment records reveals that September 1969, he was treated for pain in the left knee.  Service treatment records dated in April 1975 show that the Veteran reported pain in the left hip radiating from the low back.  Physical examination revealed tenderness in the left hip area.

Following service, a VA examination report dated in December 1975 shows that the Veteran, in pertinent part, described pain in the low back radiating into the left hip.

The February 2011 private medical record from Dr. Ellis shows that the Veteran was said to have decreased range of motion in the left hip and an inability to cross his left leg because of tightness in the buttocks associated with the service-connected low back disability.  Dr. Ellis also indicated that the Veteran had experienced left knee strains caused by his leg giving way from the back disability.  However, Dr. Ellis did not include either a left hip or left knee disability among his diagnoses which he concluded were due to service.  The Veteran has not been afforded a VA examination to assess the etiology of the asserted disabilities.  As such, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213;  McLendon, 20 Vet. App. at 79.

Psychiatric Disorder

With regard to the claim of service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD, during the August 2013 hearing the Veteran asserted that his symptoms, to include those related to PTSD began during his period of active service.  He related that his duties as a helicopter gunner in Vietnam resulted in being subjected to enemy fire.  He added that he also had to assist in the recovery of troops as a helicopter crew member, exposing the additional enemy fire.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) show that his military occupational specialty was as a helicopter hydraulics mechanic.  His decorations, in pertinent part, include the Vietnam Service Medal, Combat Aircrew Insignia, Vietnam Campaign Medal, Meritorious Unit Citation, and the Republic of Vietnam Meritorious Unit Citation.  

The February 2011 medical record from Dr. Ellis shows that the Veteran was said to experienced intrusive thoughts and nightmares associated with Vietnam.  Dr. Ellis added that the Veteran was in a war zone under significant psychological stress, which changed the neurotransmitters in his brain, resulting in the locking in of these intrusive thoughts.

During the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Specifically, the evidentiary establishing of the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 -133 (July 13, 2010).  Under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.

The Veteran's claimed stressors involving his duties while he was stationed in Vietnam appear to be consistent with the places, types, and circumstances of the his service with a helicopter unit.  See 38 C.F.R. § 3.304(f).  Moreover, he has provided credible testimony regarding these incidents.  As such, the Board finds that the Veteran must be provided a VA examination to obtain a medical opinion as to whether any currently diagnosed psychiatric disorder, to include PTSD, was incurred in or aggravated by active service.  The VA examiner must determine whether there is symptomatology satisfying the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, whether any such diagnosed disorder is related to the in-service stressful events.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  The VA examiner should also be instructed to identify whether the Veteran has any psychiatric disorder other than PTSD and to ascertain whether any such diagnosed disorder is related to service.

Diabetes Mellitus Type II with Erectile Dysfunction 

With regard to the issue of an increased disability rating for the service-connected diabetes mellitus, during the August 2013 hearing, the Veteran and his representative indicated that his diabetes mellitus had increased in severity since the most recent VA examination.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination should be conducted.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.   See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Low Back Disability and Left Lower Extremity Radiculopathy

With regard to the issues of increased disability ratings for the service-connected low back disability and left lower extremity radiculopathy, the Board finds that the issues are was inextricably intertwined with the issue of whether there was clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.  This clear and unmistakable error issue is being remanded below so as to provide the Veteran with a Statement of the Case and an opportunity to timely file a substantive appeal thereafter.  As such, the issues of an increased disability rating for the service-connected low back disability and left lower extremity radiculopathy must be held in abeyance at this time.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim in inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Enlarged Heart and Clear and Unmistakable Error in a May 1979 RO Decision

As noted above, in August 2010, the RO determined that there was no clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.  In September 2010, the Veteran expressed disagreement with all of the August 2010 adjudicative actions.  Additionally, by rating action dated in December 2010, service connection for an enlarged heart condition was denied.  In March 2011, the Veteran's representative indicated that the Veteran generally disagreed with the decision.  A Statement of the Case has not been provided as to either of these issues following receipt of the notices of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU. See Harris, 1 Vet. App. at 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted cervical spine disorder.  The claims file, to include a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; and consideration of such must be reflected in the completed examination report or in an addendum.  All tests and studies deemed necessary by the examiner must be conducted.

The examiner is requested to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as that the Veteran has a current cervical spine disability that had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service (to include as a result of his duties as a helicopter hydraulics man)?

(b)  Is it at least as likely as not that the Veteran has a current cervical spine disability that was caused (in whole or in part) by a service-connected disability, to include his low back disability?

(c)  Is it at least as likely as not that the Veteran has a current cervical spine disability that is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include his low back disability?

If the Veteran has a current cervical spine disability that is  aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a cervical spine disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted left hip and left knee disorders.  The claims file, to include a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; and consideration of such must be reflected in the completed examination report or in an addendum.  All tests and studies deemed necessary by the examiner must be conducted.

The examiner is requested to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as that the Veteran has current left hip and left knee disorders that had onset in service, had onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service (to include as a result of his duties as a helicopter hydraulics man)?

(b)  Is it at least as likely as not that the Veteran has current left hip and left knee disorders that were caused (in whole or in part) by a service-connected disability, to include his low back disability?

(c)  Is it at least as likely as not that the Veteran has current left hip and left knee disorders that are  aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include his low back disability?

If the Veteran has a current left hip or left knee disorder that is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a left hip or left knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination, with a psychiatrist, so as to determine the nature and likely etiology of the claimed psychiatric disorder, to include anxiety, depression, and PTSD.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.

Based on the examination and record review, the examiner should provide an opinion as to the following: 

(a)  Is it at least as likely as not that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125?

(b)  If so, the examiner is directed to opine as to whether it is at least as likely as not that the PTSD is related to the in-service stressful event associated with participation with a combat helicopter crew as a mechanic and gunner.

(c)  For any other diagnosed psychiatric disability, the examiner shall provide a medical opinion indicating whether it is at least as likely as not that such condition is related to service. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus type II with erectile dysfunction.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.

The examiner is requested to provide a detailed assessment of the frequency of the Veteran's insulin, the nature of any limited activity caused by diabetes, and the nature of any residual disorders to include, but not be limited to, neuropathy of any extremity, retinopathy or other vision loss, any associated issues related to the kidneys, and/or any associated penile deformity. 

The examiner is also asked to comment on the impact of 
the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  The agency of original jurisdiction shall place the issues of an increased disability rating for the service-connected low back disability and left lower extremity radiculopathy in abeyance until the appropriate time period for the Veteran to file a substantive appeal following the issuance of the Statement of the Case for the issue whether there was clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy has expired.  Any additional notice of appropriate regulations and development of the issues shall be accordingly determined by the agency of original jurisdiction. 

7.  The agency of original jurisdiction shall issue a Statement of the Case as to the issues of service connection for a disability manifested by an enlarged heart and whether there was clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.
See Manlincon, supra.  If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

8.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

9.  The agency of original jurisdiction will then readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


